1

2

3

4

5

6                                UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                ***

9     MICHAEL PAUL EVANS,                              Case No. 3:17-cv-00347-MMD-WGC
10                                     Petitioner,                    ORDER
             v.
11

12    RENEE BAKER, et al.,
13                                 Respondents.
14

15          Pending before the court in this habeas corpus proceeding are three motions to

16   extend time filed by the Respondents in relation to the filing and service of their answer.

17   (ECF Nos. 28, 29, 30.) All three motions are supported by good cause. In addition,

18   Respondents filed their answer on July 13, 2018, without apparent prejudice to the

19   Petitioner. (ECF No. 31.)

20          It is therefore ordered that Respondents’ motions for extension of time (ECF Nos.

21   28, 29, 30) are all granted nunc pro tunc as of their respective filing dates.

22          DATED THIS 14th day of February 2019.

23
                                                       MIRANDA M. DU
24                                                     UNITED STATES DISTRICT JUDGE
25

26

27

28
